     Case 2:20-cv-09652-JLS-JPR Document 24 Filed 09/21/21 Page 1 of 1 Page ID #:248




1

2
3



                                                           JS-6
4

5
6
7

8                           UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10
                                           )
11    LAMONT BIENVENUE,                    ) Case No. CV 20-9652-JLS (JPR)
                                           )
12                     Petitioner,
                                           )
                                             J U D G M E N T
13                     v.                  )
                                           )
14    G. MATTESON, Warden,                 )
                                           )
15                     Respondent.         )
                                           )
16
            Pursuant to the Order Accepting Report and Recommendation
17
      of U.S. Magistrate Judge,
18
            IT IS HEREBY ADJUDGED that this action is dismissed with
19
      prejudice.
20
21
22
      DATED: September 21, 2021
23
                                               JOSEPHINE L. STATON
24                                             U.S. DISTRICT JUDGE

25
26
27
28
